Mr. Justice Walker delivered the opinion of the Court. There are two counts in the declaration, each averring an indebtedness by note. In the first, no profert is made of the note declared on: in the second, after describing the instrument and averring an indebtedness, there is the following averment: “And the said plaintiff produces here in court the several promissory notes, upon which this suit is founded, as evidence of the aver-ments aforesaid.” The defendants demurred to the first count in the declaration, assigning, for special cause of demurrer, that profert had not been made of the note in that count declared on. The necessity for making profert, is not controverted, and the only question is one of fact, was this independent averment of profert, although not made in the same count, sufficient? We think it was, and that the demurrer was correctly overruled. It is true that each count must contain within itself a distinct cause of action, yet we apprehend that the cause of action is as perfectly stated without as with a profert. Profert is designed to furnish the court and defendant an opportunity to inspect the instrument declared on, not to add to a cause of action, otherwise imperfectly stated. It never becomes part of the pleading unless the defendant makes it such by craving oyer, and setting it out. Therefore, if oyer be tendered by an averment in any part of the declaration, we hold it to be sufficient. The second objection, that there is a misjoinder of counts, is, we think, not sustained by the facts. The counts, though carelessly drawn, are substantially in debt. The judgment of the Independence circuit court is, therefore, in all thing's, affirmed, with costs.